EXHIBIT 10.30

AMENDMENT #1

TO

2005 STOCK AWARD AND INCENTIVE PLAN

WHEREAS, EDGAR Online, Inc. (the “Company”), maintains the 2005 Stock Award and
Incentive Plan (the “Plan”) in order to aid the Company in attracting,
retaining, motivating and rewarding employees and non-employee directors of the
Company or its Subsidiaries or Affiliates (both as defined in the Plan), to
provide for equitable and competitive compensation opportunities, to recognize
individual contributions and reward achievement of Company goals, and promote
the creation of long-term value for stockholders by closely aligning the
interests of Participants (as defined in the Plan) with those of stockholders;

WHEREAS, the Board of Directors and the stockholders of the Company have
approved an amendment to the Plan (“Amendment #1”) to increase the maximum
number of shares of the Company’s Common Stock, par value $0.01 per share (the
“Common Stock”), that may be issued under the Plan by one million
(1,000,000) shares of Common Stock.

NOW THEREFORE, in accordance with the foregoing, the Plan shall be amended as
follows:

 

1. Effective as of the date hereof, Section 4(a) of the Plan is hereby amended,
in its entirety, to read as follows:

“(a) The total number of shares of Stock reserved and available for delivery in
connection with Awards under the Plan shall be (i) two million eighty-seven
thousand five hundred (2,087,500) shares, plus (ii) the number of shares that,
immediately prior to the Effective Date, remain available for new awards under
the Preexisting Plans plus (iii) the number of shares subject to awards under
the Plan or Preexisting Plans which become available in accordance with
Section 4(b) after the Effective Date; provided, however, that the total number
of shares with respect to which ISOs may be granted shall not exceed the number
specified under clause (i) above. The total number of shares available is
subject to adjustment as provided in Section 11(c). Any shares of Stock
delivered under the Plan shall consist of authorized and unissued shares or
treasury shares.”

 

2. In all respects not amended by Amendment #1, the Plan is hereby ratified and
confirmed.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as evidence of the adoption of the amendment set forth
herein, the appropriate officer of the Company has executed this Amendment #1,
effective as of June 23, 2008.

 

EDGAR ONLINE, INC. By:  

/s/ Philip D. Moyer

  Philip D. Moyer   President and Chief Executive Officer